Mallard, C.J.
This was a criminal proceeding instituted for the nonsupport of an illegitimate child under the provisions of Article 1 of Chapter 49 of the General Statutes.
The defendant was tried upon an affidavit and warrant reading as follows:
“NORTH CAROLINA, RANDOLPH COUNTY STATE vs. JAMES E. SATTERFIELD
Rt. #2, Asheboro, N. C.
Detta Farlow being duly sworn, complains and says that at and in said county on or about the 1 day of January, 1969, Detta *598Farlow did. unlawfully and wilfully did neglect and refuse to support, and maintain his illegitimate child, Debbie Farlow 17 months of age, and begotten upon the body of Detta Farlow, to-wit: both plaintiff and defendant being over 18 years of age, and not married to each other, (in violation of GS 49-2) contrary to the form of statute, made and provided and contrary to law and against the peace and dignity of the State.
Sworn and subscribed to before me this 18 day of April, 1969.
C. 0. BULLA Detta Farlow
Justice of the Peace Complainant
WARRANT
North Carolina, Randolph County
To the Sheriff or any other lawful officer of Randolph County; GREETINGS: ■
For the causes stated in affidavit hereto attached, you are hereby commanded forthwith to arrest James E. Satterfield and him safely keep so that you have him before Randolph County Recorder’s Court in Asheboro, N. C., forthwith to answer the above complaint and be dealt with as the law directs.
This the 18 day of April, 1969.
C. 0. BULLA
Justice of the Peace”
It seems clear that the warrant was intended to contain a charge that the defendant, James E. Satterfield, unlawfully failed to support his illegitimate child. However, in the affidavit upon which the warrant is based, the name of the defendant does not appear.
The warrant does not charge the defendant with a crime, and the judgment must be arrested under the principles of law enunciated in State v. Benton, 275 N.C. 378, 167 S.E. 2d 775 (1969).
Judgment arrested.
Morris and Graham, JJ., concur.